                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     CARRIE ANN CAPOLUPO,                                Case No. 18-cv-07458-RMI
                                   9                     Plaintiff,
                                                                                             ORDER ON MOTION TO DISMISS
                                  10              v.
                                                                                             Re: Dkt. No. 21
                                  11     KRISTIN EILLS, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Currently pending before the court is Defendants’ Motion to Dismiss the First Amended

                                  15   Complaint. Defs.’ Mot. (dkt. 21). Defendants argue that Plaintiff’s operative complaint is due to be

                                  16   dismissed because Plaintiff fails to state cognizable claims, or in the alternative on the basis of

                                  17   qualified immunity. Id. at 8-21. All parties have consented to proceed before a magistrate judge

                                  18   (dkts. 5, 14, 44). For the reasons stated below, the court will grant Defendants’ Motion to dismiss

                                  19   the First Amended Complaint, but the dismissal shall be without prejudice, and Plaintiff shall have

                                  20   leave to amend.

                                  21                          PROCEDURAL AND FACTUAL BACKGROUND

                                  22          On December 10, 2018, Plaintiff, Carrie Capolupo, proceeding pro se, filed an original

                                  23   Complaint against two social workers, a Deputy County Counsel for Humboldt County, and

                                  24   Humboldt County itself, alleging violations of her rights to privacy and to the free exercise of her

                                  25   religion under the First and Fourth Amendments. Compl. (dkt. 1) at 1-12. Defendants moved to

                                  26   dismiss (dkts. 8, 13), and in lieu of a response, Plaintiff filed her First Amended Complaint

                                  27   (“FAC”) (dkt. 19). Defendants once again moved to dismiss (dkt. 21), Plaintiff responded (dkt.

                                  28   40), Defendants have replied (dkt. 41), and the Parties appeared for oral argument on March 26,
                                   1   2019 (dkt. 43). Thereafter, on April 18, 2019, Defendants submitted a supplemental post-hearing

                                   2   brief regarding an issue of service that arose during oral argument, namely the effecting of proper

                                   3   service, as well as joinder and consent to proceed before a magistrate judge, for Defendant

                                   4   Enriquez-Paredes1 (dkt. 46). Additionally, the court will note that while her First Amended

                                   5   Complaint (dkt. 19 at 1) is captioned as being brought by “Carrie Capolupo and Family,” Plaintiff

                                   6   Capolupo clarified at oral argument (dkts. 42, 43) that she was the only plaintiff bringing this

                                   7   action.

                                   8             The First Amended Complaint begins by relating that three social workers, Defendants

                                   9   Schneider, Enriquez-Paredes, and Ellis, entered Plaintiff’s residence without removing their shoes.

                                  10   FAC (dkt. 19) at 2. Plaintiff then submits that by doing so, “Defendant[s] defiled Religious rugs

                                  11   and sacred space within the residence . . . [and] deprived plaintiff of her religions (sic) practice.”

                                  12   Id. Further, the Amended Complaint states that all Defendants, acting under color of law, secured
Northern District of California
 United States District Court




                                  13   a faulty warrant to enter Plaintiff’s residence on the basis of allegations of child abuse that

                                  14   Plaintiff contends were untrue and nothing more than the exercise of her religious customs. Id. In

                                  15   light of which, the operative complaint presents three claims. See id. at 8-19.

                                  16             Plaintiff’s first claim broadly asserts that Defendants violated her First Amendment

                                  17   religious freedoms by interfering with her religious practices, and then by retaliating against her

                                  18   for exercising her religious practices. Id. at 8-11. On August 7, 2017, at approximately 9:00 am,

                                  19   Plaintiff was in her home “performing her purification rituals [when] plaintiff heard a pounding on

                                  20   her front door which prevented plaintiff from finishing her purification rituals.” Id. at 8. Plaintiff

                                  21   opened the door to find a number of police officers and two social workers; Plaintiff then

                                  22   demanded to see a warrant, and further insisted that the social workers and officers remove their

                                  23   shoes. Id. Plaintiff alleges that before she could see the warrant, the two social workers,

                                  24   Defendants Schneider and Enriquez-Paredes, “barged into Plaintiff[’s] house forcefully regarding

                                  25
                                       1
                                  26    At the time that Plaintiff ventured to effect service of process on Defendant Enriquez-Paredes at
                                       his place of employment, he was no longer employed by Humboldt County. Nevertheless, after
                                  27   inquiry by the court during oral argument, Defendants noted on April 18, 2019, that “[D]efendant
                                       Juan Carlos Enriquez-Paredes (erroneously sued herein as “SW Enriquez”) . . . has now filed his
                                  28   consent to the jurisdiction of this Court and hereby joins in [Defendants’] motion to dismiss . . .”
                                       Defs.’ Post-Hearing Br. (dkt. 46) at 2.
                                                                                          2
                                   1   the allegation made about her religious practice effecting (sic) her children.” Id. Because

                                   2   Defendants Schneider and Enriquez-Paredes and a number of sheriff’s deputies (none of whom

                                   3   were named as defendants in this action) entered Plaintiff’s home “without removing their shoes

                                   4   as Plaintiff asked and walked all over Plaintiff’s beds that are on the floor and Defendants walked

                                   5   over Plaintiff[’]s alter where Plaintiff honor[s] her ancestors which is part of her spiritual

                                   6   practices,” Plaintiff submits that this constituted “a complete defilement of her home and religious

                                   7   alter.” FAC (dkt. 19) at 9. Plaintiff adds that although Defendants had secured a court order “to

                                   8   remove the children,” that their entry into her home nevertheless placed a substantial burden on

                                   9   her religious practices. Id.

                                  10           In this regard, Plaintiff alleges that Defendants Rory Kalin, Kristin2 Ellis, and Humboldt

                                  11   County failed to adequately investigate the suggestion of child abuse or neglect as it pertains to

                                  12   Plaintiff’s religious practices – alleging, essentially, that the court order for the removal of
Northern District of California
 United States District Court




                                  13   Plaintiff’s child was based on a faulty investigation resulting in false or incorrect information

                                  14   about “a religion called Earth Center of Mannu (sic)” and its “purification rituals.” Id. Plaintiff

                                  15   submits that Defendants secured the court order for removal of the child (for a medical check)

                                  16   based on nothing more than the family’s religion, rendering the order invalid. Id. at 9-10. Plaintiff

                                  17   also alleges that because she had “enforced her right to remain silent” during a prior visit, that

                                  18   Defendants retaliated against her by securing, illegitimately, an order to remove her child for the

                                  19   purposes of a medical examination. Id. at 10. Plaintiff contends that a proper investigation into her

                                  20   religious practices would have revealed “the safety of indigenous customs,” instead, she contends

                                  21   that Defendants’ actions have “put substantial pressure on an adherent to modify her behavior and

                                  22   to violate her beliefs, a burden upon religion exist[s].” Id. at 11.

                                  23           Plaintiff’s second claim – brought under the Fourth Amendment, 42 U.S.C. § 1983, and the

                                  24   California Constitution (Art. I, § 13) – alleges, in part, the unlawful seizure and destruction of her

                                  25   property, but without identifying which item or items of property were seized, damaged, or

                                  26   destroyed. Id. at 11-16. Plaintiff also alleges that “[t]he temporary order for the removal of the

                                  27
                                  28
                                       2
                                         In Plaintiff’s pleadings, and in the caption of this case, Defendant Kristin Ellis has been so far
                                       incorrectly identified as “Kristen” Ellis. See Defs.’ Mot. (dkt. 21) at 9.
                                                                                           3
                                   1   children and not the plaintiff violated her fourth amendment rights of privacy and to be secure in

                                   2   her residence.” Id. at 15. After certain unnamed sheriff’s deputies and two social workers, namely,

                                   3   Defendants Schneider and Enriquez-Paredes, entered Plaintiff’s residence, someone commanded

                                   4   Plaintiff to sit on the couch. Id. at 12. Plaintiff reports that she was told that Defendant Schneider

                                   5   would need to interview Plaintiff’s son, and that the children needed to be examined by a medical

                                   6   professional. Id. Plaintiff demanded that her child not be interviewed without an attorney being

                                   7   present, and reports that she was prevented from calling for legal assistance when “one sheriff

                                   8   grabbed her phone out of her hand and said Plaintiff could not use her phone.” Id. When Plaintiff

                                   9   attempted to object to her son being interviewed outside her presence, “[a]gain, the Sheriff told

                                  10   plaintiff to remain sitting on the couch,” during which time Defendant Schneider interviewed

                                  11   Plaintiff’s son in another room. Id. After Plaintiff “grabbed her video camera . . . Plaintiff began to

                                  12   film and asked the sheriff officers why they had lied about my neighbors calling about a door to
Northern District of California
 United States District Court




                                  13   my house being open. They remained silent.” Id. Plaintiff then contends that Defendants

                                  14   Schneider and Enriquez-Paredes told Plaintiff that if she did not voluntarily accompany them to an

                                  15   emergency room for a medical examination of her child, that her child would be taken into

                                  16   custody for that purpose. Id. at 13. When Plaintiff asked for an explanation, she was reportedly

                                  17   told that during his interview with Defendant Schneider, Plaintiff’s son had indicated “that he

                                  18   experience[d] physical force as punishment and he had a bruise on his face.” Id. at 13-14. Plaintiff

                                  19   contends that Defendant Schneider later “admitted that there was no bruise on his face but it was a

                                  20   shadow or dirt.” Id. at 14, 15. After arriving at the hospital, Plaintiff noticed that the sheriff’s

                                  21   deputies were no longer present, and Defendants Schneider and Enriquez-Paredes now told

                                  22   Plaintiff that she was not in custody, and that doing the medical exam was not compulsory, but

                                  23   that failing to submit to the exam would amount to disobeying a court order. Id. at 14. In essence,

                                  24   Plaintiff claims that Defendants Schneider, Enriquez-Paredes, and Humboldt County (through its

                                  25   unnamed sheriff’s deputies) “forced Plaintiff out of her residence by threats of removing her

                                  26   children and intimidations by the present (sic) and force of the sheriffs.” Id. at 15.

                                  27           Plaintiff’s third claim – brought under the due process clauses of the Fifth and Fourteenth

                                  28   Amendments, 42 U.S.C. § 1983, and the California Constitution (Art. I, § 7) – contends that she
                                                                                           4
                                   1   was deprived of a liberty interest without notice or an opportunity to be heard, namely, the

                                   2   “fundamental property and liberty interests in acquiring, and remaining in, residential property.”

                                   3   Id. at 16. In this regard, Plaintiff contends that she was denied due process when Defendants

                                   4   “remove[ed] and exclud[ed] Plaintiff from her homes without providing notice and an opportunity

                                   5   to be heard on the child abuse and neglect allegation.” Id. at 17. Noting that “the affidavit was

                                   6   facially insufficient,” and that the order was “erroneously issued . . . based solely on false

                                   7   allegations and no evidence . . . This put the mother in a state deprivation liberty (freedom) and

                                   8   property (children) without due process of law.” Id. Plaintiff contends that because of Defendants’

                                   9   interference with her fundamental right as a parent to make decisions concerning the care, custody,

                                  10   and control of her children, that she has suffered emotional, psychological, and physical damage.

                                  11   Id. Plaintiff further alleges that Defendants executed the order after it had already expired; that is,

                                  12   Plaintiff alleges the order was valid for 3 days, but that it was not executed until the fourth day. Id.
Northern District of California
 United States District Court




                                  13   at 18. Plaintiff also complains that Defendants never sent her “a notice regarding the finding,” and

                                  14   that she had to contact Defendant Schneider herself in order to “find out the anonymous tip of

                                  15   child abuse and neglect was unfound[ed]”; instead, Plaintiff submits that due process required

                                  16   Defendants Schneider and Enriquez-Paredes to “notify Plaintiff by certified mail.” Id. at 18-19.

                                  17   Lastly, because she fears that Defendants will once again interfere with her religious practices in

                                  18   the event that there is another anonymous tip pertaining to child abuse, Plaintiff submits that

                                  19   Defendants and the general public should be enjoined from anonymously complaining about her

                                  20   religious practices. Id. at 19.

                                  21                                        STANDARD OF REVIEW

                                  22           In order to survive a motion to dismiss for failure to state a claim under Fed. R. Civ. P.

                                  23   12(b)(6), a plaintiff must allege facts that “raise a right to relief above the speculative level,” Bell

                                  24   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); thus, the “complaint must contain sufficient

                                  25   factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

                                  26   Iqbal, 556 U.S. 662, 678 (2009). While “all well-pleaded allegations of material fact are taken as

                                  27   true and construed in a light most favorable to the nonmoving party,” Wyler Summit Partnership v.

                                  28   Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998), the court is not required to accept as
                                                                                           5
                                   1   true allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                   2   inferences. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Thus, mere

                                   3   recitals of the elements of a cause of action, supported only by conclusory statements, are

                                   4   insufficient. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555. Additionally, it should be noted

                                   5   that courts construe pro se pleadings liberally, interpreting them to raise the strongest arguments

                                   6   they suggest. See Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003) (“[c]ourts

                                   7   have a duty to construe pro se pleadings liberally, including pro se motions”); cf. Wilwording v.

                                   8   Swenson, 404 U.S. 249, 251 (1971) (per curiam) (habeas corpus petition that presents claims

                                   9   cognizable under 42 U.S.C. § 1983 should be construed to that extent as a complaint under §

                                  10   1983); with, Franklin v. State of Oregon, 662 F.2d 1337, 1347-48 & n.13 (9th Cir. 1981) (courts

                                  11   should construe pro se pleadings liberally; construing § 1983 complaint as a habeas corpus

                                  12   petition).
Northern District of California
 United States District Court




                                  13           Dismissal for failure to state a claim is appropriate only where it appears, beyond doubt,

                                  14   that the plaintiff can prove no set of facts that would entitle her or him to relief. Morley v. Walker,

                                  15   175 F.3d 756, 759 (9th Cir. 1999). In short, for a complaint to survive a motion to dismiss, the

                                  16   non-conclusory factual content, and reasonable inferences from that content, must plausibly

                                  17   suggest a claim entitling the plaintiff to relief. Moss v. United States Secret Serv., 572 F.3d 962,

                                  18   970 (9th Cir. 2009).

                                  19                                               DISCUSSION

                                  20         Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint argues: that Plaintiff

                                  21   has failed to state any plausible claims for relief; that Plaintiff’s claims should be dismissed, as to

                                  22   the individually named defendants, on the basis of qualified immunity; that Plaintiff’s request for

                                  23   injunctive relief is unwarranted by the circumstances; and that Plaintiff has failed to state a claim

                                  24   for municipal liability against Humboldt County. Defs.’ Mot. (dkt. 21) at 16-30. In support of

                                  25   these arguments, and attached as an Exhibit to a Declaration, Defendants have submitted the

                                  26   application for a warrant as well as the associated findings and orders of Judge Hinrichs of the

                                  27
                                  28
                                                                                          6
                                   1   Humboldt County Superior Court, Juvenile Division. See Exh. A (dkt. 23-1 *SEALED*) at 2-9.3

                                   2          On August 3, 2017, Defendant Kristin Ellis, a social worker employed by Humboldt

                                   3   County Child Welfare Services (“CWS”), appeared before Judge Hinrichs, declaring a series of

                                   4   statements under penalty of perjury and petitioning for a warrant. Id. at 6, 8-9. Two days earlier,

                                   5   on August 1, 2017, CWS had received a referral regarding Plaintiff’s daughter I.A. (age 1 in 2017)

                                   6   and Plaintiff’s son B.M.K (age 4 in 2017) with another father. Id. at 8. The children reside in

                                   7   Manilla, California, with Plaintiff and I.A.’s father, Derrick Andrews. Id. Plaintiff and I.A.’s father

                                   8   practice a religion called Earth Center of Maanu, which involves certain purification rituals. Id.

                                   9   According to the referral, “[t]he baby is bathed daily by the mother, who boils water and pours the

                                  10   boiling water onto the baby’s pressure points and artery-fed organs, including the genitals, bottom,

                                  11   belly button, and over the heart and kidneys.” Id. The referral went on to relate that Plaintiff does

                                  12   not use conventional doctors and believes that this process is beneficial in “strengthening the
Northern District of California
 United States District Court




                                  13   child’s organs.” Id. The referral also noted that police had been dispatched to Plaintiff’s residence

                                  14   on a number of occasions, and that I.A.’s father, Mr. Andrews, “is very hostile.” Id.

                                  15          The following day, on August 2, 2017, Defendants Schneider and Enriquez-Paredes were

                                  16   dispatched by CWS to Plaintiff’s home in Manilla, accompanied by Humboldt County Sheriff’s

                                  17   Office deputies. Id. Once there, Plaintiff and Mr. Andrews would not allow the social workers or

                                  18   deputies to enter the home or to see the children, at which point Defendant Schneider told Plaintiff

                                  19   that if the parents would not allow the social workers to see the children, that CWS would seek a

                                  20   warrant, and to which Mr. Andrews responded by suggesting that a better procedure would be for

                                  21   CWS to summon him to court. Id. As the social workers and deputies prepared to leave, Plaintiff

                                  22
                                       3
                                  23     Defendants request (dkt. 22) the court to take judicial notice of these attached records of the
                                       Humboldt County Superior Court. In ruling on a Rule 12(b)(6) motion, a court’s inquiry generally
                                  24   is limited to the allegations in the complaint. Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th
                                       Cir. 2008). However, ““[a] court may . . . consider certain materials – documents attached to the
                                  25   complaint, documents incorporated by reference in the complaint, or matters of judicial notice –
                                       without converting the motion to dismiss into a motion for summary judgment.”” Olivera v. Am.
                                  26   Home Mortg. Servicing, Inc., 689 F. Supp. 2d 1218, 1221 (N.D. Cal. 2010) (quoting United States
                                       v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). Court records constitute matters of public record,
                                  27   and judicial notice is proper when the parties do not dispute their authenticity. Here, Plaintiff not
                                       only does not dispute the authenticity of these court records, she frequently references them in the
                                  28   operative complaint as well as in her opposition to Defendants Motion to Dismiss. Accordingly,
                                       the court will take judicial notice of these records.
                                                                                          7
                                   1   indicated that she was willing to speak privately with Defendant Schneider. Id. In the course of

                                   2   that conversation, Plaintiff reportedly told Defendant Schneider that the purification ritual involves

                                   3   boiling water with tea, placing rags into the hot water, and then wrapping the baby with the rags.

                                   4   Id. Defendant Schneider asked again to see the child, but Plaintiff refused and suggested that she

                                   5   might bring the child to the CWS office at some unspecified time later that day. Id. While this

                                   6   conversation was ongoing, Mr. Andrews, having scaled a fence in order to climb onto the rooftop

                                   7   of his residence, “continue[d] shouting from there after stating that he was going to climb a

                                   8   mountain to preach,” yelling generally about “social worker devils,” as well as about “crimes

                                   9   committed against his people.” Id. At this point, and without having seen the children, the social

                                  10   workers and deputies left the residence, and the remainder of the day passed without Plaintiff

                                  11   taking her children to the CWS office to be assessed. Id. Later that day, two other social workers

                                  12   employed by CWS interviewed Robert Keating, the father of B.M.K., Plaintiff’s older child. Id. at
Northern District of California
 United States District Court




                                  13   9. Mr. Keating reported to CWS that he has audio recordings of conversations between Plaintiff

                                  14   and her mother wherein Plaintiff is heard saying that she has poured boiling water on her infant

                                  15   child’s reproductive organs in order “to keep her from being promiscuous when she is older.” Id.

                                  16   Mr. Keating also reported to CWS that when he is speaking on the phone with B.M.K, Mr.

                                  17   Andrews can frequently be heard yelling in the background and threatening to beat B.M.K. Id.

                                  18           Thereafter, a case was opened in the Juvenile Division of the Humboldt County Superior

                                  19   Court; the case was styled, “In the matter of: I.A. and B.M.K.” Id. at 6. A petition was filed by

                                  20   Defendant Kalin (acting in an official capacity as Deputy County Counsel), seeking an order

                                  21   permitting CWS entry into Plaintiff’s home, an interview with both children, and a medical

                                  22   examination for I.A. Id. at 6, 9. Having reviewed the petition and its attached sworn declaration by

                                  23   Defendant Ellis (acting in an official capacity as County Child Welfare Officer), Judge Hinrichs

                                  24   made the following findings: (1) that there was reasonable cause to believe that the children

                                  25   involved come within the description of the California Welfare and Institutions Code § 300

                                  26   (bringing within the jurisdiction of the juvenile court matters where it can be shown that a child

                                  27   has suffered, or there is a substantial risk that the child will suffer, serious physical, emotional, or

                                  28   other harm); (2) that the circumstances required a medical examination of I.A. by a licensed
                                                                                           8
                                   1   medical practitioner with specialized training in diagnosing and treating child abuse in order to

                                   2   determine whether there has been any such abuse; and, (3) that entry into the Plaintiff’s home by

                                   3   CWS or law enforcement investigators was required pursuant to California Welfare and

                                   4   Institutions Code § 328 such that investigators may speak with the children and such that they may

                                   5   inspect the safety of the home in order to determine whether further proceedings in juvenile court

                                   6   may be warranted. Id. at 6-7. Based on these findings, Judge Hinrichs issued an order authorizing

                                   7   CWS to obtain a suitable medical examination for I.A. in order to determine whether the child had

                                   8   been abused or neglected, adding that the examination shall take place within 72 hours unless the

                                   9   child needed protective custody, in which case it was to take place within 72 hours of the

                                  10   effectuation of the protective custody. Id. at 7. The order further authorized CWS and law

                                  11   enforcement to enter the children’s home (Plaintiff’s residence), commanding as follows: “[t]he

                                  12   child’s parent, guardian, or caretaker shall immediately permit Child Welfare Services and/or Law
Northern District of California
 United States District Court




                                  13   Enforcement investigators to enter the child’s home so they can see and speak with the child and

                                  14   inspect the safety of the home in order to determine whether child welfare services should be

                                  15   offered to the family and to determine whether juvenile court proceedings should be commenced.”

                                  16   Id.

                                  17          In the operative complaint, Plaintiff submits two reasons why Judge Hinrichs issued an

                                  18   invalid order: first, “[t]he Judge was not a neutral because her pay is dependent on the number of

                                  19   warrants issued”; and second, that by issuing the order in this juvenile case, Judge Hinrichs was

                                  20   merely retaliating against Mr. Andrews for his having complained about her following a previous

                                  21   case about a driver’s license. FAC (dkt. 19) at 8. In her opposition to Defendants’ motion for

                                  22   dismissal, Plaintiff adds four more reasons: (1) because the initial referral to CWS was reportedly

                                  23   based on an anonymous call; (2) because probable cause was lacking; (3) because I.A.’s name was

                                  24   the subject of some sort of unspecified misspelling; and, (4) because there was, in fact, no child

                                  25   abuse. Pl.’s Opp. (dkt. 40) at 3-4. The court finds none of these reasons to be persuasive.

                                  26          By way of arguments or allegations in support of her claims Plaintiff does not offer much

                                  27   other than some legal boilerplate, an extensive discussion of a law review article, and some

                                  28   repetition of the conclusory statements in the operative complaint. See generally id. at 2-16. For
                                                                                         9
                                   1   example, Plaintiff complains that her “right to exercise her religion was violated” by a

                                   2   misapplication of the California child abuse statutes, and that Defendants’ actions have placed a

                                   3   burden on her ability to practice her religion, but Plaintiff does not explain or allege anything of

                                   4   substance beyond that. Id. at 6. Likewise, Plaintiff submits that Defendants retaliated against her

                                   5   because of her religion “by investigating an anonymous call stating [the] family’s rituals practice

                                   6   caused child abuse without evidence of physical harm on the child,” however, Plaintiff does not

                                   7   explain or allege how the initiation of this child welfare investigation was retaliatory at all, let

                                   8   alone retaliation for Plaintiff’s religious preference or practice. Id. Additionally, because Plaintiff

                                   9   has not sued any sheriff’s deputies in this action, her complaints to the effect that she “was seized

                                  10   by Sheriffs and prevented from using the phone and told to sit on the couch,” bear no relevance to

                                  11   her assertion that “she and her children were “seized” by Defendants Schneider and Enriquez at

                                  12   Plaintiff’s residence.” Id. at 7. As to Defendants Schneider and Enriquez-Paredes, Plaintiff argues
Northern District of California
 United States District Court




                                  13   that she and her children were “seized” by two social workers because Plaintiff was faced with the

                                  14   choice of either voluntarily taking I.A. to the emergency room for the court-ordered medical

                                  15   examination, or facing further juvenile court proceedings where CWS would seek to take the child

                                  16   into protective custody for purposes of the medical examination. Id. This same choice –

                                  17   accompany CWS social workers to an emergency room for the medical exam voluntarily or face

                                  18   further court proceedings about protective custody – is also characterized by Plaintiff as being a

                                  19   due process violation and an infringement of her right as a parent to make decisions concerning

                                  20   her child. Id. at 11.

                                  21           Similarly, without explaining or alleging a logical connection, Plaintiff argues that if CWS

                                  22   had done a more thorough investigation of the anonymous referral which she contends came from

                                  23   her own parents, for example by first checking the website “TheEarthCenter.org,” that Defendants

                                  24   “would have arrived at the fact that the anonymous (plaintiff’s parents) call and Plaintiff’s ex-

                                  25   boyfriend was harassment, [intended] to ruin and humiliate the Plaintiff’s religious practice and

                                  26   relationship.” Id. at 14. Lastly, in concluding her opposition to Defendants’ Motion, without

                                  27   explaining or alleging how, Plaintiff submits that she “was deprived of her property (child)

                                  28   without probable cause by SW Schneider and Enriquez.” Id. at 16.
                                                                                          10
                                   1   Claim-1 – Freedom of Religion and Retaliation for Religious Practice

                                   2           The First Amendment of the United States Constitution protects the free exercise of

                                   3   religion, and government actions that substantially burden a religious practice must be justified by

                                   4   a compelling state interest and must be narrowly tailored to achieve that interest. Sherbert v.

                                   5   Verner, 374 U.S. 398, 402-09 (1963). In order to state a claim under § 1983, a plaintiff must

                                   6   establish that the government has placed a substantial burden on his or her free exercise of

                                   7   religion. Vernon v. City of Los Angeles, 27 F.3d 1385, 1393 (9th Cir. 1994). Next, a court must

                                   8   determine whether some compelling state interest justifies the infringement. Longmire v. City of

                                   9   Oakland, C 10-01465 JSW, 2010 WL 2629818 (N.D. Cal. June 29, 2010). Notably, parents have a

                                  10   First Amendment right to direct their minor children’s religious upbringing. See Wisconsin v.

                                  11   Yoder, 406 U.S. 205, 231 (1972).

                                  12           Here, if Plaintiff's complaint is liberally construed, her religious liberty and retaliation
Northern District of California
 United States District Court




                                  13   claim alleges that Defendants, acting under the color of state law, violated her religious freedom,

                                  14   burdened her religious practice, and retaliated against her because of her religion, all at once, by

                                  15   the act of initiating and conducting a routine child welfare investigation, leading to a court-ordered

                                  16   medical examination that was initiated by a referral that Plaintiff believes came from her own

                                  17   parents and that was baseless. The court finds that Plaintiff’s bare statements to the effect that a

                                  18   burden was placed upon her religious practice, or that Defendants’ motives were retaliatory and

                                  19   due to her religious preference, without alleging or explaining how, are insufficient to state a

                                  20   plausible claim for relief. Iqbal, 556 U.S. at 678. Therefore, while Plaintiff has already amended

                                  21   once, and having construed Plaintiff’s pleadings liberally, and having taken all of Plaintiff’s well-

                                  22   pleaded allegations of material fact as true and then construing them in the light most favorable to

                                  23   Plaintiff, nevertheless, the court is of the opinion that Plaintiff has not articulated a plausible claim

                                  24   as to religious liberty or retaliation. This is so because, in place of allegations of fact, Plaintiff has

                                  25   generally only pleaded a series of conclusory statements, or unwarranted deductions of fact, or

                                  26   unreasonable inferences. See Sprewell, 266 F.3d at 988.

                                  27           Accordingly, because Plaintiff has failed to articulate and allege a plausible First

                                  28   Amendment claim, Claim-1 is dismissed as to all parties. Because it is not clear that this claim can
                                                                                           11
                                   1   not be saved by an amendment, the dismissal shall be without prejudice, and Plaintiff is granted

                                   2   leave to amend. See In re Daou Systems, 411 F.3d 1006, 1013 (9th Cir. 2005) (complaint may be

                                   3   dismissed with prejudice if it is clear that it cannot be saved by amendment); Bloom v. Martin, 77

                                   4   F.3d 318, 321 (9th Cir. 1996) (“Dismissing a complaint without leave to amend is appropriate

                                   5   when granting leave would serve no purpose because the acts complained of cannot constitute a

                                   6   claim for relief.”); Bell v. City of Kellogg, 922 F.2d 1418, 1425 (9th Cir. 1991) (dismissal with

                                   7   prejudice is proper if amendment “would be futile in saving the plaintiff's case”). In amending,

                                   8   rather than relying on conclusory statements, Plaintiff must include actual facts that explain

                                   9   precisely what happened, and why it would constitute a violation of her religious beliefs and form

                                  10   the basis of a constitutional claim.

                                  11   Claim-2 – Fourth Amendment – Right to be Secure in Residence

                                  12          “It is a basic principle of Fourth Amendment law that searches and seizures inside a home
Northern District of California
 United States District Court




                                  13   without a warrant are presumptively unreasonable. Nevertheless, because the ultimate touchstone

                                  14   of the Fourth Amendment is reasonableness, the warrant requirement is subject to certain

                                  15   exceptions.” Brigham City v. Stuart, 547 U.S. 398, 403 (2006). The right to be free of

                                  16   unreasonable searches is applicable in the child welfare context; in Calabretta v. Floyd, the Court

                                  17   of Appeals for the Ninth Circuit held that the warrantless, non-emergency search and seizure of an

                                  18   alleged victim of child sexual abuse at her home violated the Fourth Amendment. 189 F.3d 808,

                                  19   818-20 (9th Cir. 1999).

                                  20          Here, Plaintiff does not allege, nor was there, any warrantless entry into, or search of, her

                                  21   home; instead, as described above, Plaintiff has offered several conclusory statements as to why

                                  22   the warrant was invalid. First, as further examples of Plaintiff pleading conclusory declarations

                                  23   rather than allegations of fact, Plaintiff’s suggestions that judges of the Humboldt County Superior

                                  24   Court are not neutral because they have a personal financial incentive to issue more warrants, and

                                  25   Plaintiff’s suggestion that Judge Hinrichs issued this particular warrant out of retaliation for a

                                  26   prior case involving a driver’s license issue for Mr. Andrews, are completely unsupported and do

                                  27   not merit any serious discussion. Second, to the extent that Plaintiff seeks to base her Fourth

                                  28   Amendment claim on the invalidity of the warrant due to a deficiency in probable cause, the court
                                                                                         12
                                   1   will note once again, that simply declaring that a warrant lacked probable cause is not sufficient to

                                   2   articulate a plausible Fourth Amendment claim. The court finds that the above-described warrant

                                   3   and affidavit were supported by probable cause to believe that a child in Plaintiff’s custody or care

                                   4   may be in danger.

                                   5          Likewise, Plaintiff similarly declares that Defendants’ failure to remove their shoes during

                                   6   the execution of a valid child welfare warrant constituted a Fourth Amendment violation; the court

                                   7   disagrees. Also, as mentioned above, to the extent that Plaintiff wishes to complain about the

                                   8   sheriff’s deputies that reportedly instructed her to sit on her couch or reportedly grabbed her

                                   9   phone, the court notes again that Plaintiff has not named any law enforcement officers in this

                                  10   action. As to Plaintiff’s conclusion that her Fourth Amendment rights were violated by

                                  11   Defendants, Plaintiff has alleged nothing more than the fact that she did not like being faced with

                                  12   the choice of either voluntarily taking I.A. for a medical examination or being made to endure
Northern District of California
 United States District Court




                                  13   further proceedings in juvenile court such as to effectuate the order for an examination. Plaintiff

                                  14   found the choice to be coercive – however, such is the nature of court orders, compliance is not

                                  15   optional. As to Plaintiff’s contention that I.A.’s name may have been misspelled in Judge

                                  16   Hinrichs’s order and warrant, Plaintiff obfuscates and cryptically states that there was no such

                                  17   person there and therefore the warrant lacked specificity. Again, the court finds that Plaintiff has

                                  18   pleaded a series of conclusions rather than allegations of fact that might support a plausible Fourth

                                  19   Amendment claim as to the requisite specificity of a warrant. Accordingly, because Plaintiff has

                                  20   failed to articulate and allege a plausible Fourth Amendment claim, Claim-2 is dismissed as to all

                                  21   Defendants. However, as with Claim-1, the court is not convinced that Plaintiff’s Fourth

                                  22   Amendment search and seizure claims could not be saved by amendment. Accordingly, this claim

                                  23   is dismissed with leave to amend. In amending, Plaintiff is again reminded that she must include

                                  24   actual facts that explain what happened.

                                  25   Claim-3 – Fifth and Fourteenth Amendment – Due Process Claim

                                  26          Plaintiff’s due process claim is intertwined with and dependent upon her already-rejected

                                  27   assertion that the warrant was invalid because the affidavit failed to establish probable cause.

                                  28   Plaintiff contends that her property and liberty interests in remaining in her residential property
                                                                                         13
                                   1   were deprived when Defendants executed Judge Hinrichs’s order because the warrant was

                                   2   erroneously issued. However, given that the court has already concluded that Plaintiff has not

                                   3   articulated a plausible claim to the effect that the warrant was erroneously issued or that it was

                                   4   unsupported by probable cause, the court consequently finds that Plaintiff has likewise not

                                   5   articulated a plausible claim that the above-described effectuation of this warrant constituted any

                                   6   sort of actionable deprivation of Plaintiff’s liberty or property interests.

                                   7           In connection with her arguments in this regard, Plaintiff contends that Defendants’

                                   8   apparently tardy execution of the warrant (1 day beyond the 72-hour period set forth in Judge

                                   9   Hinrich’s order) means that the warrant had already expired and that it was no longer valid.

                                  10   However, the court finds Plaintiff’s argument to be unpersuasive because Plaintiff has not shown

                                  11   that the passage of one extra day changed the probable cause equation in any way, or that Plaintiff

                                  12   suffered any prejudice as a result of the 1-day delay. See e.g., Florea v. Clark Cnty., No. 92-
Northern District of California
 United States District Court




                                  13   37022, 1993 U.S. App. LEXIS 25696, at *3-4 (9th Cir. 1993) (despite the fact that the warrant was

                                  14   executed 3 hours after it expired the court’s analysis turned on the fact that nothing had been

                                  15   shown to indicate that probable cause didn’t still exist and that the Plaintiff had not demonstrated

                                  16   prejudice stemming from the delay); see also United States v. Nepstead, 424 F.2d 269, 271 (9th

                                  17   Cir. 1970) (“In the case before us, nothing, other than the passage of time, occurred during the six-

                                  18   day period between issuance and execution of the search warrant which changed the facts upon

                                  19   which the original affidavit was based and which gave the agents probable cause to believe that

                                  20   articles subject to seizure were in the house. And, on the facts before us, the passage of time could

                                  21   not detract from probable cause because the house was kept under surveillance for signs of

                                  22   activity.”). Accordingly, because Plaintiff has failed to articulate and allege a plausible due

                                  23   process claim, Claim-3 is dismissed as to all Defendants. Similarly, it is not clear to the court that

                                  24   this claim is beyond the possibility of being saved by an amendment; accordingly, this claim is

                                  25   also dismissed with leave to amend. As mentioned, in amending, Plaintiff must include actual

                                  26   facts that explain what happened, rather than conclusory statements.

                                  27   Defendant Humboldt County

                                  28           Having already dismissed each of Plaintiff’s claims as to all Defendants, but with leave to
                                                                                          14
                                   1   amend, the court will also remind Plaintiff that if she wishes to allege a case of municipal liability

                                   2   against Humboldt County as a defendant, the following should be noted. Local government

                                   3   entities are considered “persons” for the purposes of being subject to liability under § 1983 where

                                   4   an official policy or custom causes a constitutional tort, see Monell v. Dep’t of Social Servs., 436

                                   5   U.S. 658, 690 (1978); however, a municipality may not be held vicariously liable for the

                                   6   unconstitutional acts of its employees under the theory of respondeat superior. See Board of

                                   7   County Comm’rs v. Brown, 520 U.S. 397, 403 (1997); Monell, 436 U.S. at 691. To impose

                                   8   municipal liability under § 1983 for a violation of constitutional rights, a plaintiff must establish:

                                   9   (1) that the plaintiff possessed a constitutional right of which she was deprived; (2) that the

                                  10   municipality had a policy, custom or practice; (3) that the policy, custom or practice amounted to

                                  11   deliberate indifference to the plaintiff’s constitutional rights; and (4) that the policy, custom or

                                  12   practice was the moving force behind the constitutional violation. See Plumeau v. School Dist. #
Northern District of California
 United States District Court




                                  13   40, 130 F.3d 432, 438 (9th Cir. 1997); see also AE ex rel. Hernandez v. County of Tulare, 666

                                  14   F.3d 631, 636 (9th Cir. 2012). It is not enough to allege simply that a policy, custom, or practice

                                  15   exists that caused the constitutional violations. AE ex rel. Hernandez, 666 F.3d at 636-37. Instead,

                                  16   the plaintiff must allege sufficient facts regarding the specific nature of the policy, custom or

                                  17   practice to allow the defendant to effectively defend itself, and these facts must plausibly suggest

                                  18   that plaintiff is entitled to relief. See id. at 637.

                                  19                                                 CONCLUSION

                                  20           Because the court is dismissing all of Plaintiff’s causes of action for their failure to state

                                  21   any plausible claims for relief, the court does not find it necessary to address Defendants’

                                  22   alternative grounds for dismissal on grounds of qualified immunity, or the argument that Plaintiff

                                  23   has failed to state a claim for municipal liability against Humboldt County. For the reasons stated

                                  24   above, Defendants’ Motion to Dismiss (dkt. 21) is GRANTED and Plaintiff’s First Amended

                                  25   Complaint (dkt. 19) is DISMISSED without prejudice. Plaintiff is hereby ORDERED to file an

                                  26   amended pleading no later than 30 days from the date of this order. The failure to file an amended

                                  27   complaint will result in a dismissal with prejudice.

                                  28   \\
                                                                                               15
                                   1         IT IS SO ORDERED.

                                   2   Dated: May 31, 2019

                                   3

                                   4
                                                                      ROBERT M. ILLMAN
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                 16
